Case 1:19-cv-00018-HYJ-SJB ECF No. 93, PageID.822 Filed 12/14/20 Page 1 of 2


                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
                       ________________________________

WACKER NEUSON PRODUCTION
AMERICAS, LLC, a Wisconsin limited
Liability company,

       Plaintiff/Counter-Defendant,
                                                 Case No. 1:19-cv-00018
vs.
                                                 HON. HALA Y. JARBOU
CITY OF NORTON SHORES,                           United States District Judge
a Michigan Municipal Corporation,

       Defendant/Counter-Plaintiff.




                     STIPULATION AND ORDER OF DISMISSAL

       Plaintiff/Counter-Defendant, Wacker Neuson Production Americas, LLC, and

Defendant/Counter-Plaintiff, City of Norton Shores, having resolved fully and finally all

claims and differences between them in the within action, hereby stipulate to the entry

of an Order of Dismissal, with prejudice, and without fees or costs.


Dated: December 14, 2020


___/s/ Adam J, Brody_______                      ___/s/ John M. Karafa______
Adam J. Brody (P62035)                           John M. Karafa
Attorney for Plaintiff/Counter-Defendant         Attorney for Defendant/Counter-Plaintiff
Wacker Neuson Production Americas, LLC           City of Norton Shores
Case 1:19-cv-00018-HYJ-SJB ECF No. 93, PageID.823 Filed 12/14/20 Page 2 of 2


                     ORDER OF DISMISSAL WITH PREJUDICE

       The Court having reviewed the Stipulation of Plaintiff/Counter-Defendant, Wacker

Neuson Production Americas, LLC, and Defendant/Counter-Plaintiff, City of Norton

Shores, and otherwise being advised in the premises, hereby approves the stipulation

for entry of an order dismissing the within action, with prejudice, and without fees or

costs, and closes the case.



       IT IS SO ORDERED.

                                                 ________________________________
Dated: _________________                         HONORABLE HALA Y. JARBOU
                                                 UNITED STATES DISTRICT JUDGE




                                             2
